J-S05006-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 WILLIAM J. REID                          :
                                          :
                                          :   No. 816 MDA 2021

       Appeal from the Judgment of Sentence Entered April 12, 2021
              In the Court of Common Pleas of Berks County
           Criminal Division at No(s): CP-06-CR-0000471-2020


BEFORE: PANELLA, P.J., STABILE, J., and DUBOW, J.

MEMORANDUM BY PANELLA, P.J.:                            FILED MAY 05, 2022

      William Reid appeals from the judgment of sentence entered in the

Berks County Court of Common Pleas on April 12, 2021, following his

conviction of driving under the influence (“DUI”) and related charges. On

appeal, Reid challenges both the sufficiency and the weight of the evidence

underlying his conviction for DUI. After careful review, we affirm.

      Our standard of review for a challenge to the sufficiency of the evidence

is to determine whether, when viewed in a light most favorable to the verdict

winner, the evidence at trial and all reasonable inferences therefrom are

sufficient for the trier of fact to find that each element of the crimes charged

is established beyond a reasonable doubt. See Commonwealth v. Dale, 836

A.2d 150, 152 (Pa. Super. 2003). The Commonwealth may meet this burden
J-S05006-22


of proving every element of the crime by utilizing only circumstantial evidence.

See Commonwealth v. Bruce, 916 A.2d 657, 661 (Pa. Super. 2007).

      “[T]he facts and circumstances established by the Commonwealth need

not preclude every possibility of innocence.” Id. (citation omitted). Any doubt

raised as to the accused’s guilt is to be resolved by the fact-finder, so long as

the evidence presented is utterly incapable of supporting the necessary

inferences. See id. This Court does not independently assess credibility or

otherwise assign weight to evidence on appeal. See Commonwealth v.

Kinney, 863 A.2d 581, 584 (Pa. Super. 2004).

      Viewed favorably to the Commonwealth, the evidence upon which Reid

was convicted is as follows. On November 27, 2019, Reid went out to a bar

with his friend Megan. James Nonnemacher, a friend of Megan’s, later picked

them up from the bar and took them to Megan’s mother’s house, where Reid

had left his car. At that time, Reid was intoxicated and slurring his words.

Megan wanted to go back to the bar but did not want to leave Reid at her

mother’s house, so she asked Reid to leave. Reid agreed to leave, got into his

car, and backed out of the driveway.

      After Reid drove away, Megan called the police. While they were waiting

for the police to arrive, Nonnemacher drove around to try to find Reid.

Nonnemacher eventually encountered Reid driving toward him on a narrow

street. Reid almost struck Nonnemacher, who was able to swerve away. Reid




                                      -2-
J-S05006-22


then returned to Megan’s mother’s house, parked his car, and tried to enter

the house.

      Officer Focht of the Fleetwood Police Department arrived and saw a

black SUV, registered to Reid, parked in front of the house. Officer Focht spoke

with both Nonnemacher and Reid. Officer Focht then administered field

sobriety tests to Reid, which Reid failed. Officer Focht additionally observed

that Reid had red glassy eyes, slurred speech, poor balance and ‘roller coaster’

changes in attitude. Based on these observations, along with Reid’s failure of

the field sobriety tests, Reid was taken into custody. A breath test was

administered indicating a blood alcohol content of 0.149%. At the time of the

incident, Reid's driver's license was under suspension for a previous DUI.

      On March 19, 2021, Reid proceeded to a bench trial on the charges

arising from this incident. The Commonwealth presented testimony from

Officer Focht and Nonnemacher. Reid did not testify on his own behalf. At the

conclusion of the trial, the court found Reid guilty of two counts of DUI, one

count of careless driving, and one count of driving while operating privilege is

suspended or revoked. On April 12, 2021, the trial court sentenced Reid to an

aggregate term of sixty days to six months’ imprisonment. Reid filed a timely

post-sentence motion, challenging the sufficiency and weight of the evidence.

After the motion was amended, the trial court denied the motion. This timely

appeal followed.




                                     -3-
J-S05006-22


      To support a conviction under Section 3802(a)(1), the prosecution must

prove “the accused was driving, operating, or in actual physical control of the

movement of a vehicle during the time when he or she was rendered incapable

of safely doing so due to the consumption of alcohol.” Commonwealth v.

Teems, 74 A.3d 142, 145 (Pa. Super. 2013) (citation omitted).

      Here, Reid concedes that the testimony at trial was technically sufficient,

if believed, to support his conviction for DUI. See Appellant’s Brief, at 17-18.

However, he argues that this is a case where the “evidence offered to support

a verdict of guilt is so unreliable and/or contradictory as to make any verdict

based thereon pure conjecture[.]” See id. at 15 (quoting Commonwealth v.

Farquharson, 354 A.2d 545, 547 (Pa. 1976). Reid concedes he had

consumed alcohol to a point that made him intoxicated. However, Reid

contends the evidence was insufficient to establish that he was driving,

operating, or in actual physical control of the movement of a vehicle:

      The only testimony really purporting to show that [Reid] ever
      drove a car on November 27, 2019[,] came from [Nonnemacher,]
      whose credibility or at least reliability … is gravely to be doubted.
      … In this case, one cannot fail to infer something darker and
      weightier beneath the surface of what was allowed into evidence
      with regard to Nonnemacher’s relationship with [Reid.]

      [Nonnemacher] pursued [Reid] with such a weird, grim tenacity
      that night; acted as almost no one else would ever have acted in
      this situation – no one, that is, without some ulterior, peculiarly
      vindictive motive.

Id. at 17-18.




                                      -4-
J-S05006-22


      We recognize that the only evidence that Reid had driven a vehicle is

found in Nonnemacher’s testimony. It is clear from the record that Officer

Focht did not witness Reid driving a vehicle. Nor was there any direct evidence

upon Officer Focht’s arrival that Reid had driven a vehicle. Specifically, the

vehicle was properly parked on the side of the road in front of a residential

home, Reid was coming out of the house at the time and did not have

possession of the keys to a vehicle, and Officer Focht did not check if the

vehicle was warm to the touch from having been driven.

      However, we note that Reid has failed to establish that Nonnemacher’s

testimony was inherently contradictory. Rather, his argument on appeal

focuses on questioning whether Nonnemacher had an ulterior motive for his

testimony. While this could possibly be an appropriate argument to the fact-

finder before a verdict is rendered, it falls far short of establishing that

Nonnemacher’s testimony was so unreliable as to render it insufficient to

support the verdict.

      The trial court, sitting as fact-finder, was entitled to find Nonnemacher’s

testimony credible that Reid was drunk when they returned to Megan’s

mother’s home, that Reid got in his car and drove away, and that when

Nonnemacher encountered Reid on the road, Reid almost hit Nonnemacher’s

car coming from the opposite direction. Based on the record before us, we

cannot conclude Nonnemacher’s testimony was so unreliable as a matter of

law that it could not support the DUI conviction.


                                      -5-
J-S05006-22


      Given our standard of review and deference to the court’s factual

findings and credibility determinations, Reid’s sufficiency challenge fails.

Nonnemacher’s testimony is sufficient to support a finding that Reid had

driven a car while intoxicated. And combined with Officer Focht’s testimony,

it was sufficient to support a finding that Reid was not capable of safely

driving. Based on the foregoing, we agree with the trial court that the evidence

was sufficient to establish Reid’s guilt for DUI.

      Reid additionally contends his conviction should be vacated because the

trial court failed to properly weigh the evidence presented by the

Commonwealth. We do not review challenges to the weight of the evidence

de novo on appeal. See Commonwealth v. Rivera, 983 A.2d 1211, 1225

(Pa. 2009). Rather, we only review the trial court’s exercise of its discretionary

judgment regarding the weight of the evidence presented at trial. See id.

      “[W]e may only reverse the lower court’s verdict if it is so contrary to

the evidence as to shock one’s sense of justice.” Commonwealth v.

Champney, 832 A.2d 403, 408 (Pa. 2003) (citations omitted). A verdict is

said to be contrary to the evidence such that it shocks one’s sense of justice

when “the figure of Justice totters on her pedestal,” or when “the jury’s

verdict, at the time of its rendition, causes the trial judge to lose his breath,

temporarily, and causes him to almost fall from the bench, then it is truly

shocking to the judicial conscience.” Commonwealth v. Davidson, 860 A.2d

575, 581 (Pa. Super. 2004) (citations omitted).


                                      -6-
J-S05006-22


      In advancing his weight challenge, Reid claims the evidence offered that

he was driving was based on circumstantial evidence from a lay person. As

such, Reid contends the Commonwealth failed to present any credible

evidence proving Reid had driven a car. Reid therefore contends the verdict

was against the weight of the evidence.

      In its opinion, the trial court states that its decision was a credibility

determination and that it believed Nonnemacher’s testimony. See Trial Court

Opinion, 10/15/2021, at 6. We agree with the trial court that this credibility

determination is not shocking and was thoroughly within the court’s discretion

and function as fact-finder. Thus, Reid’s final issue merits no relief.

      As Reid has not established any right to relief on appeal, we affirm the

judgment of sentence.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/5/2022




                                      -7-
J-S05006-22




              -8-